—Judgment, Supreme Court, New York County (Alfred Kleiman, J., at jury trial; Harold Rothwax, J., at sentence), rendered March 8, 1995, convicting defendant of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as second felony offender, to concurrent terms of 25 years to life and 6 to 12 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
Concur — Ellerin, J. P., Wallach, Andrias and Saxe, JJ.